Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with N. Denise Brown on 3/17/2021.

The application has been amended as follows: 


Claims 1-4 have been amended to read as follows:

Claim 1		An open-celled polyurethane foam having an open-cell content > 90% (measured in accordance with ISO 4590:2002; German version EN ISO 4590:2003), an average arithmetic cell size between 20-90 pm, wherein the average arithmetic cell size is determined by optical microscopy evaluation using a VHX 5000 optical microscope and the test specimen to be analyzed is examined at 3 different points in each case over a circular region having a diameter of 5 mm, the resolution is chosen such that the selected region captures around 100 cells and 100 cells are analyzed, the smallest cell diameter and the “D90” cell diameter (“D90”: where 90% of cells are smaller than this value) and the average arithmetic cell diameter are calculated, at an apparent density between 35-120 kg/m3 (measured in accordance with ISO 845:2006; German version EN ISO 845:2009) and a compressive 
A) an isocyanate-reactive component comprising:

A1)	 from 90-100% by weight of at least one polyether polyol having a number-average functionality of 2-6 and an OH number of 50-900 mg KOH/g (DIN 53240-2, as at November 2007) based on ethylene and/or propylene oxide, and from 0-10% by weight of one or more polyester polyols,
and
A2) 	optionally chain extenders and/or crosslinkers,
with
B)	at least on isocyanate component,
And
C)	at least one phospholene oxide which is selected from the group consisting of 1 -methylphospholene-1 -oxide, 1-ethylphospholene-1-oxide and 1-phenylphospholene-1-oxide,
in the presence of
D)    catalysts,
E)    0.1-2.0% by weight of cell openers, based on 100% of the isocyanate-reactive components (A1) and (A2),
F)    0.1 -5% by weight of surface-active substances and stabilizers, based on 100% of the total weight of the isocyanate-reactive components (A1) and (A2),
and
G)    optionally assistants and/or additives,
wherein the ratio of the NCO groups in component (B) to the sum of the OH groups in the isocyanate-reactive components (A1) and (A2) is 0.9:1 to 1.2:1.


Claim 2 		The open-celled polyurethane foam as claimed in claim 1 having an average arithmetic cell size between 30-80 pm, wherein the average arithmetic cell size is determined by optical microscopy evaluation using a VHX 5000 optical microscope and the test specimen to be analyzed is examined at 3 different points in each case over a circular region having a diameter of 5 mm, the resolution is chosen such that the selected region captures around 100 cells and 100 cells are analyzed, the smallest cell diameter and the “D90” cell diameter (“D90”: where 90% of cells are smaller than this value) and the average arithmetic cell diameter are calculated, at an apparent density between 40-100 kg/m3 (measured in accordance with ISO 845:2006; German version EN ISO 845:2009).


Claim 3 		 The open-celled polyurethane foam as claimed in claim 1 having an average arithmetic cell size between 40-70 pm, wherein the average arithmetic cell size is determined by optical microscopy evaluation using a VHX 5000 optical microscope and the test specimen to be analyzed is examined at 3 different points in each case over a circular region having a diameter of 5 mm, the resolution is chosen such that the selected region captures around 100 cells and 100 cells are analyzed, the smallest cell diameter and the “D90” cell diameter (“D90”: where 90% of cells are smaller than this value) and the average arithmetic cell diameter are calculated, at an apparent density between 40-70 kg/m3 (measured in accordance with ISO 845:2006; German version EN ISO 845:2009).

Claim 4 (Currently Amended) A vacuum insulation panel which comprises the open-celled polyurethane foam as claimed in claim 1.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Applicants set forth claims to advantageous open-celled polyurethane foams of claim specified composition that have particularly defined ranges of open-cell contents and average arithmetic cell size values, wherein they have been formed using particularly selected phospholene oxides as claimed and at NCO:OH Index ratios as claimed.
The prior art, including Jang et al. (5,889,067), taken either alone or in combination with           EP-0,381,324, is insufficient in its guidance towards formation of open-celled polyurethanes having properties and compositions as claimed that are prepared at the NCO:OH Index ratios as defined by applicants’ claims.  The approach through and immediately beyond end-points provided for through the prior art are insufficient in the instant case.  Moreover, illustrated examples and preferred ranges of NCO:OH Index ratios of the prior art, if anything, teach away from extension beyond the recited ranges of their disclosures.  Furthermore, to any degree that motivation to extension beyond the recited ranges of NCO:OH Index ratios of the prior art is evident, it is held that the prior art taken alone or in combination, is insufficient in its teaching or fair suggestion that products having average arithmetic cell sizes as defined by the claims would have been expected to have been formed at lower NCO:OH Index ratios than those provide for by the prior art.  Particularly, any illustrative examples and/or disclosures of Jang et al. do not offer a sufficient expectation of the successful development of cell diameters as claimed beyond their recited ranges of values.  To the contrary, even illustrative examples of Table 1 of Jang et al. offer no guidance or trend in this regard in that decreasing NCO:OH Index ratios (See Example 4 compared to Example 1, Example 5 to 2, and Example 6 to 3) show increasing, decreasing and static cell diameter outcomes to occur.  Further, though EP-0,381,324 may be of value regarding deficiencies of Jang et al. in regard to the inclusion of the instantly claimed phospholene oxides in their compositions, it is not sufficient in remedying Jang et al.’s deficiencies regarding motivation to operate .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765